Citation Nr: 0612531
Decision Date: 05/01/06	Archive Date: 06/16/06

DOCKET NO. 03-27 002                        MAY 01 2006

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure.

2. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus, claimed as secondary to steroid treatment administered by VA.

REPRESENTATION

Veteran represented by:

AMVETS

ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions issued in April 2002 and July 2004 by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the RO).

Procedural History

The veteran served on active duty from May 1966 until May 1975.

In January 2002, the RO received the veteran's claim of entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide (Agent Orange) exposure. The April 2002 rating decision denied the veteran's claim. The veteran disagreed with the April 2002 rating decision and initiated an appeal. The appeal was perfected by the timely submission of the veteran's substantive appeal (VA Form 9) in September 2003.

In September 2003, the RO received the veteran's claim of entitlement to compensation under 38 U.S.C. § 1151 for diabetes mellitus, claimed as secondary to steroids prescribed by VA. The July 2004 rating decision denied the veteran's claim. The veteran disagreed with the July 2004 rating decision and initiated an appeal. That appeal was perfected by the timely submission of the veteran's substantive appeal in October 2004.

For the sake of judicial economy, the two appeals have been merged.

This matter was previously before the Board in April 2005 and was remanded to the Agency of Original Jurisdiction (AOJ) via the VA Appeals Management Center (AMC) for additional development. That development was completed, and the AMC issued a Supplemental Statement of the Case (SSOC) in December 2005 which continued to deny the veteran's claims. The veteran's claim folder was then returned to the Board for further appellate action.

- 2


FINDINGS OF FACT

1. The competent and probative medical evidence of record indicates that the veteran suffers from Type II diabetes.

2. The evidence of record does not indicate that the veteran's service included visitation into the Republic of Vietnam during the Vietnam War era; the veteran's service medical and service personnel records do not include an indication of herbicide exposure by the veteran during service.

3. The competent and probative medical evidence of record demonstrates that the veteran's diabetes was not caused by herbicide exposure.

4. Medical opinion evidence of record indicates that the use of steroids by VA to treat the veteran's non-service connected asthma was not negligent; and that the veteran's development of Type II diabetes secondary to steroid therapy was reasonably forseeable.

CONCLUSIONS OF LAW

1. Diabetes mellitus was not incurred in or aggravated by service, nor may it be so presumed. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2. The criteria for the entitlement to compensation under 38 U.S.C.A. § 1151 have not been met. 38 U.S.C.A. § 1151 (West 2002).

- 3 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection of type II diabetes essentially he contends that he incurred diabetes due to herbicide exposure during service. In the alternative, he contends that he is entitled to compensation under 38 U.S.C. § 1151 due to his development of diabetes as a result of the use of steroids by VA to treat non-service connected asthma.

In the interest of clarity, the Board will initially discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence. The issues will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (the VCAA). The VCAA includes an enhanced duty on the part of V A to notify a
claimant as to the information and evidence necessary to substantiate claims for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims. See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and for reasons expressed immediately below finds that the development of the issue has proceeded in accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: standard of review, notice and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case.

-4



Standard of review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, 4.3 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the . evidence must be against the claim. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided to VA that is necessary to substantiate the claim. As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an appellant describing evidence potentially helpful to the appellant but not mentioning who is responsible for obtaining such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied with respect to the issues on appeal. The Board observes that the veteran was informed of the relevant law and regulations pertaining to her claim in the December 2005 SSOC. Specifically, the

- 5 


December SOC detailed the evidentiary requirements for service connection and also for the establishment to entitlement to compensation under 38 U.S.C. § 1151.

Crucially, the AOJ, informed the veteran of V A's duty to assist him in the development of his claims in a letter dated April 26, 2005. This letter advised the veteran of the provisions relating to the VCAA. Specifically, the veteran was advised in this letter that VA would obtain all evidence kept by the VA and any other Federal agency, including VA facilities and service medical records. He was also informed that VA would, on his behalf, make reasonable efforts to obtain relevant private medical records not held by a Federal agency as long as he completed a release form for such. The letter specifically informed the veteran that for records he wished for VA to obtain on his behalf he must provide enough information about the records so that VA can request them from the person or agency that has them.

Finally, the Board notes that the letter specifically notified the veteran that he could submit or describe any additional evidence that may be relevant to his claim. The April 2005 letter notified him that "If there is any other information or evidence that you think will support your claim, please let us know. If you have any evidence in your possession that pertains to your claim please send it to us" These requests comply with the "give us everything you've got" requirements of 38 C.F.R. § 3.159 (b) in that the veteran was informed that he could submit or identify evidence other than what was specifically requested by the RO.

In short, the record indicates that the veteran received appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (V.S. Vet. App. March 3, 2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.

The veteran in this case seeks to entitlement to service connection and also entitlement to compensation under 38 U.S.C. § 1151. The Board notes that

- 6



38 U.S.C. § 1151 provides compensation for disabilities related to VA care as though those disabilities were service-connected. Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.

Therefore, upon receipt of an application for a service connection claim, section 5103( a) and section 3 .159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application. This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, element (1), veteran status, is not at issue. Moreover, elements (4) and (5), degree of disability and effective date, are rendered moot via the RO's denial of the veteran's claim of entitlement to service connection and claim of entitlement to compensation under 38 U.S.C. § 1151. In other words, any lack advisement as to those two elements is meaningless, because a disability rating and effective date were not assigned.

The veteran's claim of entitlement to service connection and claim of entitlement to compensation under 38 U.S.C. § 1151 were denied based on a lack of evidence as to elements (2) and (3), current existence of a disability and relationship of such disability to the veteran's service and/or VA care. As explained above, he has received proper VCAA notice as to her obligations, and those of V A, with respect to those two crucial elements.

Thus, there is no prejudice to the veteran in Board's considering this case on its merits. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran].

- 7



The veteran is obviously aware of what is required of him and of VA. Indeed, he has personally submitted evidence and argument in support of his claim, the tenor of which leads the Board to conclude that he is well informed and aware of his obligations. Because there is no indication that there exists any evidence which could be obtained which would have an effect on the outcome of this case, no further VCAA notice is necessary. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate claims for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. The law provides that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. An examination is deemed "necessary" if the record does not contain sufficient medical evidence for VA to make a decision on the claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to assist the veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it. In particular, the RO has obtained the veteran's service medical records, service personnel records, lay statements, VA treatment records and private treatment records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). During the course of this appeal, the veteran was referred for

- 8 



a VA medical opinion in December 2003 and, as directed in the Board's April 2005 remand, for a VA medical examination and opinion in May 2005.

The Board additionally observes that all appropriate due process concerns have been satisfied. See 38 C.F.R. § 3.103 (2005). The veteran and his representative have been accorded the opportunity to present evidence and argument in support of his claim. The veteran has been apprised of his options for presenting sworn testimony and advised in September 2003 written correspondence that he did not desire a hearing.

Accordingly, the Board will proceed to a decision on the merits.

1. Entitlement to service connection of type II diabetes, claimed as secondary to herbicide exposure in service.

Pertinent laws and regulations

Service connection - in general

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F .R. § 3.303 (2005).

For certain chronic disorders, including diabetes mellitus, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113,1131, (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).

In addition, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2005).

- 9



In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2005).

The diseases which are deemed associated with herbicide exposure include diabetes mellitus (Type 2). See 38 C.F.R. § 3.309(e) (2004); see a/so 38 U.S.C.A. § 1116(f) (West 2002), as added by § 201(c) of the "Veterans Education and Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 (2001) [which added diabetes mellitus (Type 2) to the list of presumptive diseases as due to herbicide exposure].

Diabetes mellitus shall be service connected if a veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

- 10



Combee considerations

In Combee v. Brown, the United States Court of Appeals for the Federal Circuit held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis. Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994), reversing in part Combee v. Principi, 4 Vet. App. 78 (1993). As such, the Board must not only determine whether the veteran has a disability which is recognized by VA as being etiologically related to prior exposure to herbicide agents that were used in Vietnam, see 38 C.F.R. § 3.309(e) but must also determine whether his current disability is the result of active service under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(d).

Analysis

The veteran is seeking service connection for diabetes mellitus. His essential contention is that this condition is related to herbicide exposure he experienced in connection with his service in Southeast Asia, specifically Thailand, during the Vietnam War.

In the interest of clarity, the Board will apply the Hickson analysis to this issue. As discussed above, in general, in order for service connection to be granted three elements must be satisfied: (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus. See Hickson, 12 Vet. App. at 253.

With respect to element (1), current disability, the medical evidence, including a December 2001 treatment record and a May 2005 VA opinion, indicate that the veteran has been diagnosed with diabetes mellitus. Hickson element (1) is therefore satisfied.

Turning to element (2), in-service incurrence of disease or injury, there is no medical or other evidence of diabetes mellitus in service or within the one year

- 11 



presumptive period after service found in 38 C.F.R. § 3.309(a). The veteran's service medical records are entirely silent as to complaints, treatment or diagnosis of diabetes mellitus, and a December 1973 medical examination report is similarly absent any indication of diabetes. A diagnosis of diabetes was confirmed in December 2001, at least twenty-five years following service separation. Accordingly, that part of Hickson element (2) relating to in-service disease is not satisfied.

With respect to in-service injury, the injury contended here is exposure to Agent Orange. The veteran has not alleged service in Vietnam. The statutory presumptions of Agent Orange exposure due to Vietnam service are therefore inapplicable. See 38 C.F.R. § 3.307(a)(6)(iii) (2005).

The veteran instead contends that he was actually exposed to herbicides in Thailand. From May 1967 until May 1968 the veteran was stationed at an air base in Thailand. The veteran in a written statement received in April 2003 asserted that while stationed in Thailand his duties required him to spray a defoliant which he identified as "Agent Orange" near the munitions area in order to keep the area safe. In support of those contentions the veteran has also submitted a notarized statements from R.C. and E.K. The statements from R.C. and E.K. further allege that they, along with the veteran, came in contact with "barrels of the chemical" by transporting it to and from airplanes for use in Vietnam.

The Board is obligated under 38 U.S.C. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the veteran. See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994). The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence." See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran's service personnel records have been obtained. The records document the veteran's service in Thailand, and also that his service was considered to be

- 12



combat support for several Vietnam air offensives. However, the use of Agent Orange to defoliate the munitions area is not of record in the official description of the veteran's duties.

In this connection, the Board does not necessarily doubt that the veteran may have used weed killers in service, of the type that were then and are now used to kill weeds in backyards. The veteran has, however, not presented any credible evidence that he was exposed to the kinds of powerful herbicides used to defoliate large sections of jungle in Vietnam. [The term "herbicide agent", as used in VA regulations, specifically means: 2,4-D; 2,4,5- T and its contaminant TCDD; cacodylic acid; and picloram. See 38 C.F.R. § 3.307(a)(6)(i) (2004).]

With respect to the veteran's contentions that he was somehow exposed to herbicides while loading containers purportedly containing herbicides aboard aircraft, even assuming that such statements are true, he has presented no evidence of actual exposure to herbicides. That is, there is no indication in the service records of exposure to chemicals.

Accordingly, an in-service injury, herbicide exposure, has not been demonstrated. Therefore Hickson element (2) has not been satisfied.

The Board has the fundamental authority to decide in the alternative. See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995). The Board will briefly address the matter of medical nexus.

With respect to element (3), medical nexus, diabetes mellitus is presumed to be service connected when a veteran has had Agent Orange exposure. See 38 C.F.R. § 3.309(e) (2005). However, as discussed above in this case there is no Agent Orange exposure. Thus, there is no presumed medical nexus.

Moreover, even if herbicide exposure could be conceded the claim would still fail, due to medical evidence which demonstrates that the veteran's diabetes was caused by a factor other than herbicides. See 38 C.F.R. § 3.307(d) [the presumptions found in 38 C.F.R. § 3.309 are rebuttable]. The medical evidence of record specifically

- 13 



indicates that the veteran's diabetes is a result, not of any herbicide exposure, but of post-service steroid treatment for asthma.

The evidence of record shows that the veteran has been taking prednisone for nonservice-connected asthma since 1984. The competent and probative evidence of record includes several medical opinions relating the veteran's diabetes to the ongoing prednisone treatment, to include a May 2005 VA examination report and the December 2001 opinion of the veteran's treating physician, Dr. R.

There is no competent medical evidence of record which indicates that the veteran's diabetes mellitus is related to his military service or any aspect thereof. The May 2005 VA opinion specifically found that the veteran's diabetes was caused by the use of prednisone to treat asthma and not any condition of service.

To the extent that the veteran himself believes that his diabetes is related to his military service, it is now well-settled that a lay person such as the veteran is not competent to ascribe etiology to a diagnosis or symptoms. See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay person without medical training is not competent to comment on medical matters]; see also Voerth v. West, 13 Vet. App. 117, 119 (1999) [unsupported by medical evidence, a claimant's personal belief is not probative of a nexus to service].

Accordingly, for the reasons set out above, element (3), medical nexus, is also not met and the claim also fails on that basis.

For the reasons and bases expressed above, the Board has concluded that a preponderance of the evidence is against the veteran's claim of entitlement to service connection for diabetes mellitus. The benefits sought on appeal are accordingly denied.

- 14



2. Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus, claimed as secondary to steroid treatment administered by VA.

Relevant law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by _ Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was- (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

Analysis

As has been explained in the law and regulations section above, the success of the veteran's claim under 38 U.S.C. § 1151 hinges on two factors: (1) whether the veteran's diabetes resulted from VA medical care; and (2) if so, whether such disability is the result of carelessness, negligence and the like or an event which is not reasonably foreseeable.

- 15 



The Court has held that the elements of a claim under 38 U.S.C. § 1151 parallel those generally set forth for establishing service connection claims, as follows: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of incurrence or aggravation of an injury as the result of VA hospitalization, medical or surgical treatment; and (3) medical evidence of a nexus between that asserted injury or disease and the current disability. See Jones v. West, 12 Vet. App. 460 (1999).

Resolution of this issue requires competent medical evidence, which can be provided neither by the Board or by the veteran himself. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is prohibited from exercising its own independent judgment to resolve medical questions] and Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992). [a lay person without medical training is not competent to comment on medical matters]

With respect to additional disability, there is ample evidence of the presence of diabetes mellitus. This has been discussed in connection with the first issue on appeal. In particular, the veteran was diagnosed with diabetes mellitus in December 2001. At that time, the veteran's VA physician noted that the veteran had been undergoing steroid treatment for asthma, and that the steroids had been provided to the veteran by VA.

Evidence to the contrary consists of a December 2003 VA opinion which concluded that the veteran's diabetes was Type 1 and not Type 2 and was therefore unrelated to VA's provision of steroid treatment to the veteran. The Board finds that this opinion is not persuasive because it is based on a faulty premise, namely that the veteran's diabetes is Type 1. All of the remaining medical evidence of record, both private and VA, indicates that the veteran's diabetes is, in fact, Type 2. The Board therefore places little weight of probative value on this opinion.

The medical evidence indicates that the veteran has an additional disability, diabetes mellitus, which is due to VA medical treatment. Accordingly, the first two elements of Jones set out above have been met.

- 16 



A mere showing of additional disability, however, is not sufficient to substantiate the veteran's 38 U.S.C. § 1151 claim. The additional disability must be the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical treatment. That is to say, medical nexus evidence is required.

Pursuant to the Board's April 2005 remand, the veteran was referred for the May 2005 VA examination and opinion. The examiner determined first that the veteran did in fact suffer from Type 2 diabetes, and, further that such diabetes was related to the steroid therapy used to control the veteran's asthma. However, the opinion concluded that the veteran's development of diabetes as a result of steroid therapy was forseeable and further was not due to any negligent or careless medical treatment on the part of VA. In reaching that conclusion, the examiner noted that other therapies had been tried in order to control the veteran's serious asthma symptoms, and that these other therapies had not been successful.

The May 2005 opinion is therefore against the veteran's claim as to the crucial elements of carelessness, etc. and foreseeability. The Board notes that there is not of record a competent medical opinion to the contrary. The veteran has been provided the opportunity to present medical opinion evidence in support of his claim; he has not done so. See 38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to support a claim for VA benefits].

In summary, for reasons and bases set out above, the Board concludes that the criteria for the establishment of entitlement to compensation under 38 U.S.C. § 1151 have not been met. Therefore, the benefit sought on appeal is denied.

(CONTINUED ON NEXT PAGE)

- 17 



ORDER

Entitlement to service connection of diabetes mellitus claimed as secondary to herbicide exposure is denied.

Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus, claimed as secondary to steroid treatment administered by VA, is denied.

Barry F. Bohan
Veterans Judge, Board of Veterans' Appeals

- 18 




